—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered April 21, 1998, upon a jury verdict, awarding plaintiff the total sum of $13,260, unanimously affirmed, with costs.
We perceive no basis to disturb the jury’s verdict as against the weight of the evidence. Fairly considered (see, Walters v Castle Vil. Owners Corp., 166 AD2d 316), the evidence permitted the jury to reach the verdict it did as to the extent of the damages flowing from defendant attorneys’ breach of their guaranty respecting the outcome of certain post-judgment proceedings in the underlying matrimonial litigation.
We have reviewed plaintiffs remaining arguments and find them to be unavailing. Concur — Ellerin, P. J., Rosenberger, Wallach and Saxe, JJ.